DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42 -61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burchenal (U.S. 2,887,867) in view of Taylor et al. (U.S. 3,740,910) and Heidemann (U.S. 20090255202).
In re Claim 42, 43, 49, 50, 52, 53, 59, and 60, Burchenal teaches prefabricated sheets (column 1, 26-30) applied to a wall or floor with backing layers with a grid (11,28) having a plurality of holes (13,42) and a plurality of bricks/tiles (10) adhered to the backing layer grid.  The adhesive used to attach the bricks/tiles to a backing layer could be considered a construction adhesive.  (Figures 1-4; Column 8, Lines 52-67; Column 10, Lines 72-75; Column11, Lines1-50)
Burchenal does not disclose one prefabricated sheet with a recessed portion that is joined to an overhanging portion of a second prefabricated sheet  via adhesive that penetrates through one or more holes of the first backinq laver at the recessed portion.
Tayler teaches attaching multiple (first and second) simulated brick panels together where each panel has a backing layer (9) upon which are mounted a plurality of bricks (52,54,68,70).  Figures 2, 5, 7 11, and 12 show two panels with recessed brick on one edge and overhanging bricks on a second edge. These two panels are joined 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Burchenal with the teachings of Tayler in order to join multiple brick/tile panels together to cover a large floor/wall area while simulating a continuous wall/floor that minimizes visible seams between the panels.  
Burchenal does not specifically teach applying the sheets to a wall or floor where adhesive has been applied.
Heidemann teaches a floor tile system where epoxy resin (9) is applied to a surface (2) securing a grid (8) and tiles (4) into position.  Epoxy can be considered a construction adhesive.  (Figures1,2)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the tiling sheet taught by Burchenal to a floor or wall by applying an adhesive as taught by Heidemann.  The Burchenal sheets include grid with holes (42).  The adhesive would penetrate through the holes to contact tiles (10), holding the prefabricated sheets to the wall or surface.  
In the Burchenal/Taylor/Heideman combination, the Burchenal backing sheet is a grid (11,28) having a plurality of holes (13,42).  The applied adhesive would penetrate those holes.  Since this backing sheet grid is an exposed recess then the adhesive that penetrates the holes is present at the recess.  Then an overhanging portion from a second sheet, would be joined/connected at that recess.
In re Claims 44-46 and 54-56, Burchenal modified by Heidemann has been previously discussed.  Burchenal teaches that the backing/mesh grid (11,28) can be made from fabric or paper.  (Column 8, Line 59; Column 10, Lin 25 Nonstretcahble fabrics and paper materials are known and there use would create a durable backing for the tiles/bricks.  Furthermore, when adhered in place to the wall and the brick/tile, stretching will be inhibited greatly.  Finally, Heidemann teaches tiles (4) with a fiberglass grid (8).  (Paragraph 18)  Glass fibers and fiberglass are rigid and resist stretching
In re Claims 47-48 and 57-58, Burchenal modified by Heidemann has been previously discussed.  Burchenal teaches tiles (10) that are not staggered but are aligned in what could be considered a stack bond pattern.  (Figure 3)
In re Claim 51 and 61 Burchenal modified by Heidemann has been previously discussed but do not teach backing layer holes between 1/16-2 inches.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have holes in this size range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This will allow for a grid with sufficient backing material to hold the tiles/bricks in position while still allowing contact between those tiles/bricks and the underlying wall/floor surface.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not disclose joining the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633